DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 7/29/2020.  Claims 11, 15, 16 and 24 are canceled.  Accordingly, claims 1-10, 12-14 and 17-23 are pending for consideration on the merits in this Office Action.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2020, 4/7/2021, 7/19/2021 and 7/20/2022 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Flow rate control device in claims 1, 2, 4, 6, 7, 8, 12, 17, 18, 19; 23;
Expansion device in claim 5;
Control device in claims 10, 12, 20, 22 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A flow rate control device appears to be described as a two-way valve in 0028 of the specifications;
An expansion device appears to be described as an expansion valve in 0020 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 18 and 22 are objected to because of the following informalities:  

Regarding Claim 18, in lines 2-3 the claim recites “...an inlet through which the heat medium heated or cooled by the heat source side unit flows in.”  Please amend the claim to recite - - an inlet through which the heat medium heated or cooled by the heat source side unit flows - - for clarity.

Regarding Claim 22, in lines 7-8 the claim recites “...the air handling unit control device, and the air handling unit control device.”  Please amend the claim to recite - - the air handling unit control device - - for clarity.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
 § 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 10, 12, 20, 22 and 23, the recitation of “...a control device,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. In particular, the structure of the recited “...control device,” is not described.  At 0036 it is disclosed that a remote controller may input a set temperature in to an alleged control device but is silent to the structure of the control device.  The use of the term “device” is not adequate structure for performing the recited function. Again, the specification is devoid of adequate structure to perform the claimed function and thus does not reasonably demonstrate that the Applicant had full possession of the metes and bounds of the invention. 
Therefore, the claims fail the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
		 
§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-14, 17 and 19-23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...in the heat medium cycle circuit, a portion of the heat medium heated or cooled by the heat source side unit flowing into the indoor side heat exchanger after having passed through the air handling side heat exchanger,” renders the claim unclear because the limitation is not a positive recited limitation and/or is grammatically incorrect such that one skilled in the would not necessarily understand the scope of the limitation.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - in the heat medium cycle circuit, a portion of the heat medium heated or cooled by the heat source side unit flows into the indoor side heat exchanger after having passed through the air handling side heat exchanger - - for clarity.

Regarding Claim 4, the recitation of “...wherein the heat medium cycle circuit includes a bypass pipe by which a pipe that connects the heat source side unit with the air handling side heat exchanger and a pipe that connects the air handling side heat exchanger with the indoor side heat exchanger are connected to each other, without connecting through the air handling side heat exchanger,” renders the claim unclear because it appears that pipe 5A connects the relay unit with the air handling side heat exchanger and not the heat source side unit.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the heat medium cycle circuit includes a bypass pipe by which a pipe that connects relay unit with the air handling side heat exchanger and a pipe that connects the air handling side heat exchanger with the indoor side heat exchanger are connected to each other, without connecting through the air handling side heat exchanger - - for clarity.

Regarding Claim 6, the recitation of “...wherein when a difference between a temperature of the outside air and a predetermined air handling side set temperature increases, the air handling side flow rate control device increases a flow rate of the heat medium that flows through the air handling side heat exchanger,” renders the claim unclear because the claim recites a function or result achieved by the invention without reciting the particular structure, material or steps that accomplish the function or the result.  Thus, all means or methods or resolving the problem may be encompassed by the claim and therefore the boundaries of the claim scope are unclear.
In particular, the structure that obtains air temperature and/or a device that controls the flow rate control device are not claimed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Please amend for clarity.

Regarding Claims 7 and 19, the recitation of “...wherein the air handling side flow rate control device is configured to adjust, on a basis of an amount of heat that is exchanged in the air handling side heat exchanger and an amount of heat required by the air handling side heat exchanger, a flow rate of the heat medium that flows through the air handling side heat exchanger,” renders the claim unclear because the claim recites a function or result achieved by the invention without reciting the particular structure, material or steps that accomplish the function or the result.  Thus, all means or methods or resolving the problem may be encompassed by the claim and therefore the boundaries of the claim scope are unclear. Also, it is unclear how the flow rate control device can be adjusted based upon “a flow rate of the heat medium that flows through the air handling side heat exchange.”
In particular, the structure that obtains amount of heat exchanged in the air handling side heat exchanger and/or a device that controls the flow rate control device are not claimed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the air handling side flow rate control device is configured to adjust, on a basis of an amount of heat that is exchanged in the air handling side heat exchanger and an amount of heat required by the air handling side heat exchanger - - for clarity.

Regarding Claim 8, the recitation of “...wherein, in a case where an amount of heat required by the air handling side heat exchanger is larger than an amount of heat that is exchanged in the air handling side heat exchanger and an upper limit of a flow rate that is adjustable by the air handling side flow rate control device is reached, the heat source side unit increases an amount of heating or an amount of cooling that is imparted to the heat medium,” renders the unclear because the claim recites a function or result achieved by the invention without reciting the particular structure, material or steps that accomplish the function or the result.  Thus, all means or methods or resolving the problem may be encompassed by the claim and therefore the boundaries of the claim scope are unclear. 
In particular, the structure that obtains amount of heat exchanged in the air handling side heat exchanger and/or a device that controls the heat source side unit are not claimed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 9, the recitation of “...where wherein the heat source side unit changes, on a basis of a sum of an amount of heat that is exchanged in the air handling side heat exchanger and an amount of heat that is exchanged in the indoor side heat exchanger, an amount of heating or an amount of cooling that is imparted to the heat medium,” renders the unclear because the claim recites a function or result achieved by the invention without reciting the particular structure, material or steps that accomplish the function or the result.  Thus, all means or methods or resolving the problem may be encompassed by the claim and therefore the boundaries of the claim scope are unclear. 
In particular, the structure that obtains amount of heat exchanged in the air handling side heat exchanger and/or a device that controls the heat source side unit are not claimed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 17, the recitation of “...the heat medium subjected to heat exchange by the air handling side heat exchanger flowing into an indoor side heat exchanger that exchanges heat between indoor air and the heat medium,” renders the claim unclear because the limitation is not a positive recited limitation and/or is grammatically incorrect such that one skilled in the would not necessarily understand the scope of the limitation.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - the heat medium subjected to heat exchange by the air handling side heat exchanger flows 

Regarding Claims 20, 22 and 23, the recitation of “…control device,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of a “control device” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 21, the recitation of “...an air handling side amount-of-heat detection device configured to detect an amount of heat that is exchanged in the air handling side heat exchanger,” renders the unclear because the claim recites a function or result achieved by the invention without reciting the particular structure, material or steps that accomplish the function or the result.  Thus, all means or methods or resolving the problem may be encompassed by the claim and therefore the boundaries of the claim scope are unclear. 
In particular, the structure that obtains amount of heat exchanged in the air handling side heat exchanger is not claimed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Funada (JP2002031371A).

Regarding Claim 17, Funada teaches an air handling unit [7; fig 1], comprising: an air handling side heat exchanger [7a] that exchanges heat between air that is sent from outside a targeted space into the targeted space and a portion of a heat medium heated or cooled by a heat source side unit [0012; 0022; Drawing I]; and 
an air handling side flow rate control device [15, 15'] configured to adjust a flow rate of the heat medium that passes through the air handling side heat exchanger [0022],
the heat medium subjected to heat exchange by the air handling side heat exchanger flows into an indoor side heat exchanger [7b] that exchanges heat between indoor air and the heat medium [0022].


    PNG
    media_image1.png
    627
    746
    media_image1.png
    Greyscale

Drawing I

Explanation of Funada at fig 1
Heat source side unit includes compressor 1, expansion valves 4, 9, 10, heat exchanger 3, four-way valve 2;
Relay unit includes heat exchangers 5, 8, pumps 6, 14
Air handling unit includes air handling side heat exchanger 7a, flow control valves 15, 15’, bypass 16
Indoor side unit includes indoor side heat exchanger 7b

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funada (JP2002031371A) in view of Minamisako (US2015/0034730).

Regarding Claim 1, Funada teaches an air-conditioning apparatus [fig 1], comprising: a heat source side unit configured to heat or cool a heat medium used as a heat-conveying medium [0012; 0022; fig 1; Drawing I]; an air handling side heat exchanger [7a] that exchanges heat between outside air that is sent into a building and the heat medium [0012; 0022]; and an indoor side heat exchanger [7b] that exchanges heat between indoor air and the heat medium, the heat source side unit [0012; 0022], the air handling side heat exchanger, and the indoor side heat exchanger being connected by piping to each other to form a heat medium cycle circuit through which the heat medium circulates [0012; 0022; Drawing I], the heat medium cycle circuit being provided with an air handling side flow rate control device [15, 15'] configured to adjust a flow rate of the heat medium that passes through the air handling side heat exchanger [0022].  Funada does not teach where in the heat medium cycle circuit, a portion of the heat medium heated or cooled by the heat source side unit flows into the indoor side heat exchanger after having passed through the air handling side heat exchanger.
However, Minamisako teaches a heat pump system [0002] having in a heat medium cycle circuit, a portion of the heat medium heated or cooled by a heat source side unit [Drawing II] flows into an indoor side heat exchanger [31] after having passed through a water handling side heat exchanger [19; 0040- 0042]. Minamisako teaches that it is known in the field of endeavor of refrigeration that this arrangement allows simultaneous operation of heating the water handling side heat exchanger and heating the indoor units without reducing comfort in the room [0045]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Funada to  have where in the heat medium cycle circuit, a portion of the heat medium heated or cooled by the heat source side unit flows into the indoor side heat exchanger after having passed through the air handling side heat exchanger in view of the teachings of Minamisako in order to  allow simultaneous operation of heating the air handling side heat exchanger and heating the indoor units without reducing comfort in the room.
For clarity, one skilled in the art would recognize that that heat exchanger 19 of Minamisako can be arranged to provide air heating not unlike the heat exchangers found in Funada.  See also Moreau below at 0078; figs 4 & 5 where heat exchanger 11, 66 can be used for heating air and/or heating water, thus the water heat exchanger of Minamisako can be modified to heat air.



    PNG
    media_image2.png
    593
    807
    media_image2.png
    Greyscale

Drawing II
Explanation of Minamisako at fig 5
Heat source side unit includes compressor 2, expansion valves 4, heat exchanger 5;
Relay unit includes heat exchanger 3, pump 18
Air handling unit includes air handling side heat exchanger 19 [which can be modified], flow control valve 20, bypass 22;
Indoor side unit includes indoor side heat exchanger 31

Regarding Claim 2, Funada, as modified, teaches the invention of Claim 1 above and Minamisako teaches wherein another portion of the heat medium heated or cooled by the heat source side unit [Drawing II] flows into the indoor side heat exchanger [31] without passing through the [air handling side] heat exchanger [19], and the air handling side flow rate control device [20] is configured to adjust a ratio between a flow rate of the heat medium that flows into the indoor side heat exchanger [31] through the [air handling side] heat exchanger [19] and a flow rate of the heat medium that flows into the indoor side heat exchanger without passing through the air handling side heat exchanger [0033].

Regarding Claim 3, Funada, as modified, teaches the invention of Claim 2 above and Minamisako teaches  wherein a portion of the heat medium heated or cooled by the heat source side unit that has passed through the [air handling side] heat exchanger and another portion of the heat medium heated or cooled by the heat source side unit that does not pass through the [air handling side] heat exchanger flow into the indoor side heat exchanger after having converged at a pipe [14] that connects the air handling side heat exchanger with the indoor side heat exchanger [0033; fig 5].

Regarding Claim 4, Funada, as modified, teaches the invention of Claim 1 above and Minamisako teaches wherein the heat medium cycle circuit includes a bypass pipe [22] by which a pipe that connects the relay unit [Drawing II] with the [air handling side] heat exchanger [19] and a pipe [14] that connects the [air handling side] heat exchanger [19] with the indoor side heat exchanger [31] are connected to each other, without connecting through the [air handling side] heat exchanger [0032; fig 5], and the [air handling] side flow rate control device [20] is configured to adjust a ratio between a flow rate of the heat medium that flows into the indoor side heat exchanger through the [air handling side] heat exchanger and a flow rate of the heat medium that flows into the indoor side heat exchanger through the bypass pipe [0033].

Regarding Claim 5, Funada, as modified, teaches the invention of Claim 1 above and Funada teaches where the heat source side unit includes a compressor [1] configured to compress heat source side refrigerant, a heat source side heat exchanger [3] that exchanges heat between the heat source side refrigerant and air, an expansion device [4] and a heat medium heat exchanger [5, 8] that exchanges heat between the heat source side refrigerant and the heat medium, and the compressor [1], the heat source side heat exchanger [3], the expansion device [4], and the heat medium heat exchanger [5, 8] are connected by piping to one another to form a heat source side refrigerant cycle circuit [Drawing I; see also 0012-0014; where a refrigerant circuit operating in its normal capacity carry out the above mentioned functions of compressing refrigerant, exchanging heat between refrigerant and outside air and exchanging heat between a refrigerant and water].

Regarding Claim 18, Funada teaches the invention of Claim 17 above and Funada teaches an inlet through which the heat medium heated or cooled by the heat source side unit flows [Drawing 1]; 
an inward path pipe that connects the inlet with the air handling side heat exchanger [Drawing I]; 
an outlet through which the heat medium subjected to heat exchange by the air handling side heat exchanger flows out [Drawing I];
an outward path pipe that connects the outlet with the air handling side heat exchanger [Drawing I];
and a bypass pipe that connects the inward path pipe with the outward path pipe without connecting through the air handling side heat exchanger [Drawing I].
Funada does not teach wherein the air handling side flow rate control device is configured to adjust a ratio between a flow rate of the heat medium that flows from the inlet to the air handling side heat exchanger and a flow rate of the heat medium that flows from the inlet to the bypass pipe.
However, Minamisako teaches a heat pump system [0002] wherein a flow rate control device [20] is configured to adjust a ratio between a flow rate of a heat medium that flows from an inlet [Drawing II] to an air handling side heat exchanger [31] and a flow rate of the heat medium that flows from the inlet to the bypass pipe [22; 0040- 0042; fig 5]. Minamisako teaches that it is known in the field of endeavor of refrigeration that this arrangement allows simultaneous operation of heating the water heat exchanger and heating the indoor unit without reducing comfort in the indoor unit [0045]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Funada to  have where wherein the air handling side flow rate control device is configured to adjust a ratio between a flow rate of the heat medium that flows from the inlet to the air handling side heat exchanger and a flow rate of the heat medium that flows from the inlet to the bypass pipe in view of the teachings of Minamisako in order to  allow simultaneous operation of heating the water side heat exchanger and heating the indoor unit without reducing comfort in the indoor unit. 
For clarity, one skilled in the art would recognize that that heat exchanger 19 of Minamisako can be arranged to provide air heating not unlike the heat exchangers found in Funada.  See also Moreau below at 0078; figs 4 & 5 where heat exchanger 11, 66 can be used for heating air and/or heating water, thus the water heat exchanger of Minamisako can be modified to heat air.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funada (JP2002031371A) in view of Minamisako (US2015/0034730) as applied to claim 1 above, and further in view of Takayama et al. (US2014/0318163).

Regarding Claim 6, as best understood, Funada, as modified, teaches the invention of Claim 1 above but does not teach wherein when a difference between a temperature of the outside air and a predetermined air handling side set temperature increases, the air handling side flow rate control device increases a flow rate of the heat medium that flows through the air handling side heat exchanger.
However, Takayama teaches an air conditioning apparatus [0001] having where when a difference between a temperature of the outside air and a predetermined air handling side set temperature increases, an air handling side flow rate control device [45] increases a flow rate of the heat medium that flows through an air handling side heat exchanger [35; 0167; 0179; figs 6 & 7; where one skilled in the art would recognize that in a cooling mode when a suction air temperature increases upward...it necessary increases upward from a target set temperature and provides a temperature difference increase]. 
Takayama teaches that it is known in the field of endeavor of refrigeration that this arrangement makes it possible to increase the temperature of the heat medium more effectively [0180]. Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Funada to  have wherein when a difference between a temperature of the outside air and a predetermined air handling side set temperature increases, the air handling side flow rate control device increases a flow rate of the heat medium that flows through the air handling side heat exchanger in view of the teachings of Takayama in order to  allow simultaneous operation of heating the air handling increase the temperature of the heat medium more effectively.

Claim(s) 7, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funada (JP2002031371A) and Minamisako (US2015/0034730) as applied to claim 17 above, and further in view of Weidong et al. (CN102236324A).

Regarding Claim 7, Funada, as modified, teaches the invention of Claim 1 above but does not teach wherein the air handling side flow rate control device is configured to adjust, on a basis of an amount of heat that is exchanged in the air handling side heat exchanger and an amount of heat required by the air handling side heat exchanger, a flow rate of the heat medium that flows through the air handling side heat exchanger.
However, Weidong teaches a thermal power distribution valve for a fluid heat exchanger [Abstract; fig 1] where an air handling side flow rate control device [1] is configured to adjust, on a basis of an amount of heat that is exchanged in the air handling side heat exchanger and an amount of heat required by the air handling side heat exchanger [based on set value], a flow rate of the heat medium that flows through the air handling side heat exchanger [0008]. Weidong teaches that it is known in the field of endeavor of refrigeration that this arrangement provides where the heat output of a fluid heat exchanger is always stabilized at a desired value [0008].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Funada to  have  wherein the air handling side flow rate control device is configured to adjust, on a basis of an amount of heat that is exchanged in the air handling side heat exchanger and an amount of heat required by the air handling side heat exchanger, a flow rate of the heat medium that flows through the air handling side heat exchanger in view of the teachings of Weidong in order to  provide where the heat output of a fluid heat exchanger is always stabilized at a desired value.

Regarding Claim 10, Funada, as modified, teaches the invention of Claim 7 above and Weidong teaches an air handling side amount-of-heat detection device configured to detect an amount of heat that is exchanged in the air handling side heat exchanger [at least heat exchanger 3], wherein the air handling side amount-of-heat detection device includes an air handling inlet side temperature sensor [41] configured to detect a temperature of the heat medium that flows into the air handling side heat exchanger [0008], an air handling outlet side temperature sensor [42] configured to detect a temperature of the heat medium that flows out from the air handling side heat exchanger [0008], and an air handling unit control device [2] configured to calculate, on a basis of the temperature detected by the air handling inlet side temperature sensor, the temperature detected by the air handling outlet side temperature sensor, and the flow rate of the heat medium that passes through the air handling side heat exchanger, an amount of heat that is exchanged in the air handling side heat exchanger [0008].

Regarding Claim 19, as best understood, Funada, as modified, teaches the invention of Claim 17 above but does not teach wherein the air handling side flow rate control device is configured to adjust, on a basis of an amount of heat that is exchanged in the air handling side heat exchanger and an amount of heat required by the air handling side heat exchanger, a flow rate of the heat medium that flows through the air handling side heat exchanger.
However, Weidong teaches a thermal power distribution valve for fluid heat exchanger [Abstract; fig 1] where an air handling side flow rate control device [1] is configured to adjust, on a basis of an amount of heat that is exchanged in the air handling side heat exchanger and an amount of heat required by the air handling side heat exchanger [based on set value], a flow rate of the heat medium that flows through the air handling side heat exchanger [0008]. Weidong teaches that it is known in the field of endeavor of refrigeration that this arrangement provides where the heat output of a fluid heat exchanger is always stabilized at a desired value [0008].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Funada to  have  wherein the air handling side flow rate control device is configured to adjust, on a basis of an amount of heat that is exchanged in the air handling side heat exchanger and an amount of heat required by the air handling side heat exchanger, a flow rate of the heat medium that flows through the air handling side heat exchanger in view of the teachings of Weidong in order to  provide where the heat output of a fluid heat exchanger is always stabilized at a desired value.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funada (JP2002031371A) and Minamisako (US2015/0034730) as applied to claim 1 above, and further in view of Takayama et al. (US2012/0006050, hereinafter "Takayama 050").

Regarding Claim 8, as best understood, Funada, as modified, teaches the invention of Claim 1 above but does not teach wherein, in a case where an amount of heat required by the air handling side heat exchanger is larger than an amount of heat that is exchanged in the air handling side heat exchanger and an upper limit of a flow rate that is adjustable by the air handling side flow rate control device is reached, the heat source side unit increases an amount of heating or an amount of cooling that is imparted to the heat medium.
However, Takayama 050 teaches an air conditioning apparatus [fig 3] having wherein, in a case where an amount of heat required by an air handling side heat exchanger [at least the heat exchanger 26a] is larger than an amount of heat that is exchanged in the air handling side heat exchanger and an upper limit of a flow rate that is adjustable by an air handling side flow rate control device [23a] is reached, the heat source side unit [1] increases an amount of heating or an amount of cooling that is imparted to the heat medium [0092-0097]. Takayama teaches that it is known in the field of endeavor of refrigeration that this arrangement allows the heating capacity of the air handling side heat exchanger to be maintained [0097].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Funada to  have wherein, in a case where an amount of heat required by the air handling side heat exchanger is larger than an amount of heat that is exchanged in the air handling side heat exchanger and an upper limit of a flow rate that is adjustable by the air handling side flow rate control device is reached, the heat source side unit increases an amount of heating or an amount of cooling that is imparted to the heat medium in view of the teachings of Takayama 050 in order to allow the heating capacity of the air handling side heat exchanger to be maintained.

Regarding Claim 9, as best understood, Funada, as modified, teaches the invention of Claim 1 above but does not teach wherein the heat source side unit changes, on a basis of a sum of an amount of heat that is exchanged in the air handling side heat exchanger and an amount of heat that is exchanged in the indoor side heat exchanger, an amount of heating or an amount of cooling that is imparted to the heat medium.
However, Takayama 050 teaches an air conditioning apparatus [fig 3] having where the heat source side unit changes [1], on a basis of a sum of an amount of heat that is exchanged in the air handling side heat exchanger [26b] and an amount of heat that is exchanged in the indoor side heat exchanger [26a], an amount of heating or an amount of cooling that is imparted to the heat medium. [0092-0097]. Takayama teaches that it is known in the field of endeavor of refrigeration that this arrangement allows the heating capacity of the air handling side heat exchanger to be maintained [0097].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Funada to  have wherein the heat source side unit changes, on a basis of a sum of an amount of heat that is exchanged in the air handling side heat exchanger and an amount of heat that is exchanged in the indoor side heat exchanger, an amount of heating or an amount of cooling that is imparted to the heat medium. in view of the teachings of Takayama 050 in order to allow the heating capacity of the air handling side heat exchanger to be maintained.

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funada (JP2002031371A) and Minamisako (US2015/0034730) as applied to claim 17 above, and further in view of Kawagoe et al. (US2017/0082334).

Regarding Claim 12, Funada, as modified, teaches the invention of Claim 1 above and Minamisako teaches an air handling unit housing [10] that houses the air handling side flow rate control device [20], the air handling side heat exchanger [19], and an air handling unit control device [29] configured to control the air handling side flow rate control device [0032; 0033].  Funada does not teach a heat source side unit control device configured to control an amount of heating or an amount of cooling that the heat source side unit supplies to the heat medium, wherein the air handling unit control device and the heat source side unit control device have a communication connection with each other.
However, Kawagoe teaches an air conditioning apparatus [fig 1] having a heat source side unit control device [410] configured to control an amount of heating or an amount of cooling that the heat source side unit supplies to the heat medium, wherein an air handling unit control device [430] and the heat source side unit control device have a communication connection with each other [0046-0048] for the obvious advantage of providing a flexible control system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Funada to  have a heat source side unit control device configured to control an amount of heating or an amount of cooling that the heat source side unit supplies to the heat medium, wherein the air handling unit control device and the heat source side unit control device have a communication connection with each other in view of the teachings of Kawagoe in order to  provide a flexible control system.

Regarding Claim 20, Funada, as modified, teaches the invention of Claim 17 above and Minamisako teaches having an air handling unit control device [29] configured to control the air handling side flow rate control device [20; 0033; fig 5].
Funada does not teach wherein the air handling unit control device has a communication connection with a heat source side unit control device configured to control a heat source side unit configured to heat or cool the heat medium used as a heat-conveying medium.
However, Kawagoe teaches an air conditioning apparatus [fig 1] having wherein an air handling unit control device [at least controller 430] has a communication connection with a heat source side unit control device [410] configured to control a heat source side unit configured to heat or cool the heat medium used as a heat-conveying medium [0046-0048] for the obvious advantage of providing a flexible control system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Funada to  have wherein the air handling unit control device has a communication connection with a heat source side unit control device configured to control a heat source side unit configured to heat or cool the heat medium used as a heat-conveying medium in view of the teachings of Kawagoe in order to  provide a flexible control system.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funada (JP2002031371A) and Minamisako (US2015/0034730) as applied to claim 1 above, and further in view of Hama et al. (US4507938).

Regarding Claim 13, Funada, as modified, teaches the invention of Claim 1 above and teaches where heat medium flows into the indoor side heat exchanger after passing through the air handling side heat exchanger [As modified above, see the rejection of Claim 1 for detailed discussion].  Funada does not teach an auxiliary heat source side unit configured to raise or lower a temperature of the heat medium.
However, Hama teaches a system for air conditioning and hot water supply [fig 1] having an auxiliary heat source side unit [refrigerating device B] configured to raise or lower a temperature of heat medium [in at least water circuit 5a; col 10, lines 37-64; where the temperature of the heat medium is lowered] for the obvious advantage of having a system with increased capacity.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Funada to have an auxiliary heat source side unit configured to raise or lower a temperature of the heat medium in view of the teachings of Hama in order to provide a system having increased capacity.

Regarding Claim 14, Funada, as modified, teaches the invention of Claim 13 above and Hama teaches wherein the auxiliary heat source side unit [refrigerating device B]  is configured to heat or cool the heat medium [col 10, lines 37-64] and Funada teaches where the heat medium that is to flow into the indoor side heat exchanger after passing through the air handling side heat exchanger flows into the indoor side heat exchanger after converging with the heat medium heated or cooled by the auxiliary heat source side unit [As modified above, see the rejection of claim 3 above for detailed discussion].

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funada (JP2002031371A), Minamisako (US2015/0034730) and Kawagoe et al. (US2017/0082334) as applied to claim 20 above, and further in view of Weidong et al. (CN102236324A).

Regarding Claims 21 and 22, Funada, as modified, teaches the invention of Claim 20 above and Kawagoe teaches wherein the air handling unit control device is configured to transmit, to the heat source side unit control device, data pertaining to the amount of heat that is exchanged in the air handling side heat exchanger, the amount of heat being detected by the air handling side amount- of-heat detection device [As modified above, see the rejection of claim 20 above where the controllers are configured to transmit data between the air handling unit and the heat source unit].  Funada does not teach where an air handling side amount of heat detection device comprises an air handling inlet side temperature sensor configured to detect a temperature of the heat medium that flows into the air handling side heat exchanger, an air handling outlet side temperature sensor configured to detect a temperature of the heat medium that flows out from the air handling side heat exchanger, and the air handling unit control device, and the air handling unit control device is configured to calculate, on a basis of the temperature detected by the air handling outlet side temperature sensor and the flow rate of the heat medium that passes through the air handling side heat exchanger, the amount of heat that is exchanged in the air handling side heat exchanger.
However, Weidong teaches a thermal power distribution valve for a fluid heat exchanger [Abstract; fig 1] an amount-of-heat detection device which includes an inlet side temperature sensor [41] configured to detect a temperature of the heat medium that flows into the heat exchanger [0008], an outlet side temperature sensor [42] configured to detect a temperature of the heat medium that flows out from the heat exchanger [0008], and a control device [2] is configured to calculate, on a basis of the temperature detected by the outlet side temperature sensor and the flow rate of the heat medium that passes through the heat exchanger, the amount of heat that is exchanged in the heat exchanger [0008]. Weidong teaches that it is known in the field of endeavor of refrigeration that this arrangement provides where the heat output of a fluid heat exchanger is always stabilized at a desired value [0008].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Funada to  have  where an air handling side amount of heat detection device comprises an air handling inlet side temperature sensor configured to detect a temperature of the heat medium that flows into the air handling side heat exchanger, an air handling outlet side temperature sensor configured to detect a temperature of the heat medium that flows out from the air handling side heat exchanger, and the air handling unit control device, and the air handling unit control device is configured to calculate, on a basis of the temperature detected by the air handling outlet side temperature sensor and the flow rate of the heat medium that passes through the air handling side heat exchanger, the amount of heat that is exchanged in the air handling side heat exchanger in view of the teachings of Weidong in order to  provide where the heat output of a fluid heat exchanger is always stabilized at a desired value.
For clarity, Weidong teaches calculating an amount of heat passing through an heat exchanger and Kawagoe teaches where a system of controllers in a heat source unit and air handling unit can communicate.  A person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit the teachings of multiple patents together like pieces of a puzzle. Thus, in combination the references read upon the claim limitation.  See MPEP 2141 II A 2C

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funada (JP2002031371A), Minamisako (US2015/0034730), Kawagoe et al. (US2017/0082334) and Weidong et al. (CN102236324A) as applied to claim 22 above, and further in view of Ohashi et al. (US2017/0090485).

Regarding Claim 23, Funada, as modified, teaches the invention of Claim 22 above and Weidong teaches where an air handling side flow rate control device is a valve whose opening degree is adjustable [0008].  However, Funada does not teach where the air handling side amount-of-heat detection device includes an air handling inlet side pressure sensor configured to detect a pressure of the heat medium that flows into the air handling side heat exchanger, and an air handling outlet side pressure sensor configured to detect a pressure of the heat medium that flows out from the air handling side heat exchanger, and the air handling unit control device is configured to calculate, on a basis of a differential pressure between the pressure detected by the air handling inlet side pressure sensor and the pressure detected by the air handling outlet side pressure sensor and the opening degree of the air handling side flow rate control device, the flow rate of the heat medium that passes through the air handling side heat exchanger.
However, Ohashi teaches a flow rate calculating device [0002] having a heat exchanger inlet side pressure sensor [16] configured to detect a pressure of the heat medium that flows into the air handling side heat exchanger 0034], and a heat exchanger outlet side pressure sensor [15] configured to detect a pressure of the heat medium that flows out from the heat exchanger [0034], and a control device [20] is configured to calculate, on a basis of a differential pressure between the pressure detected by the inlet side pressure sensor and the pressure detected by the outlet side pressure sensor and the opening degree of a flow rate control device [8], the flow rate of the heat medium that passes through the heat exchanger [0034-0040]. Ohashi teaches that it is known that this arrangement provides a flow rate calculating device and a flow rate calculation method capable of enhancing a measurement precision in a flow rate [0012].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Funada to  have where the air handling side amount-of-heat detection device includes an air handling inlet side pressure sensor configured to detect a pressure of the heat medium that flows into the air handling side heat exchanger, and an air handling outlet side pressure sensor configured to detect a pressure of the heat medium that flows out from the air handling side heat exchanger, and the air handling unit control device is configured to calculate, on a basis of a differential pressure between the pressure detected by the air handling inlet side pressure sensor and the pressure detected by the air handling outlet side pressure sensor and the opening degree of the air handling side flow rate control device, the flow rate of the heat medium that passes through the air handling side heat exchanger in view of the teachings of Ohashi in order to  provide  a flow rate calculating device and a flow rate calculation method capable of enhancing a measurement precision in a flow rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moreau (US2012/0125029), cited to teach where heat exchangers can heat water and/or air.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763